[Cite as State v. Axline, 2021-Ohio-3555.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               WYANDOT COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 16-21-02

        v.

MICHAEL PAUL AXLINE,                                      OPINION

        DEFENDANT-APPELLANT.




                Appeal from Wyandot County Common Pleas Court
                           Trial Court No. 20-CR-0135

                                      Judgment Affirmed

                             Date of Decision: October 4, 2021




APPEARANCES:

        Howard A. Elliott for Appellant

        Eric J. Figlewicz for Appellee
Case No. 16-21-02


SHAW, J.

       {¶1} Defendant-appellant, Michael Paul Axline (“Axline”), appeals the

March 24, 2021 judgment of the Wyandot County Court of Common Pleas,

journalizing his conviction after pleading guilty to one count of fourth-degree felony

domestic violence and sentencing him to a seventeen-month prison term. On

appeal, Axline argues that his guilty plea was not voluntarily, knowingly, and

intelligently made, and that the trial court erred in accepting it.

                                  Procedural History

       {¶2} On November 18, 2020, the Wyandot County Grand Jury returned a

one-count indictment alleging that Axline committed the offense of domestic

violence, in violation of R.C. 2919.25(A), a felony of the third degree. The

indictment specified that the charge against Axline was elevated to a felony from a

misdemeanor due to his two prior domestic violence convictions. Axline entered a

plea of not guilty upon arraignment.

       {¶3} On January 28, 2021, Axline withdrew his previously tendered not

guilty plea and entered a plea of guilty to an amended charge of fourth-degree felony

domestic violence pursuant to a written plea agreement signed by Axline. The same

day the trial court held a change of plea hearing during which it conducted a Crim.R.

11 colloquy with Axline before accepting his guilty plea.




                                          -2-
Case No. 16-21-02


       {¶4} On March 19, 2021, Axline appeared for sentencing. The trial court

noted that Axline had committed the offense while on supervision for a prior

domestic violence conviction involving the same victim and imposed upon him a

prison term of seventeen months. The trial court journalized its sentence in its

March 24, 2021 Judgment Entry.

       {¶5} It is from this judgment entry that Axline now appeals asserting the

following assignment of error.

       WHEN    A   DEFENDANT-APPELLANT    DOES   NOT
       AFFIRMATIVELY DEMONSTRATE HIS UNDERSTANDING
       AS WELL AS HIS KNOWINGLY, INTELLIGENT AND
       VOLUNTARY RENDERING OF A PLEA OF GUILTY TO AN
       OFFENSE, THE COURT IS NOT PERMITTED TO ACCEPT
       SUCH PLEA.

       {¶6} In his sole assignment of error, Axline argues that the trial court erred

in accepting his guilty plea. Specifically, Axline claims the record demonstrates he

was confused during the plea colloquy with the trial court and therefore his plea was

not knowingly, intelligently, or voluntarily made in compliance with Crim.R. 11.

                                 Relevant Authority

       {¶7} Criminal Rule 11(C)(2) outlines the procedures for trial courts to follow

when accepting pleas in felony cases, and reads as follows:

       (2) In felony cases the court may refuse to accept a plea of guilty
       or a plea of no contest, and shall not accept a plea of guilty or no
       contest without first addressing the defendant personally and
       doing all of the following:


                                         -3-
Case No. 16-21-02


           (a) Determining that the defendant is making the plea
           voluntarily, with understanding of the nature of the charges
           and of the maximum penalty involved, and if applicable, that
           the defendant is not eligible for probation or for the
           imposition of community control sanctions at the sentencing
           hearing.

           (b) Informing the defendant of and determining that the
           defendant understands the effect of the plea of guilty or no
           contest, and that the court, upon acceptance of the plea, may
           proceed with judgment and sentence.

           (c) Informing the defendant and determining that the
           defendant understands that by the plea the defendant is
           waiving the rights to jury trial, to confront witnesses against
           him or her, to have compulsory process for obtaining
           witnesses in the defendant's favor, and to require the state to
           prove the defendant's guilt beyond a reasonable doubt at a
           trial at which the defendant cannot be compelled to testify
           against himself or herself.

      {¶8} The underlying purpose of Crim.R. 11 is to ensure that certain

information is conveyed to the defendant which would allow him to make a

voluntary and intelligent decision regarding whether to plead guilty. State v.

Ballard, 66 Ohio St.2d 473, 479-480 (1981). Before accepting a guilty plea in a

felony case, a court must comply with Crim.R. 11(C) and “conduct an oral dialogue

with the defendant to determine that the plea is voluntary, and the defendant

understands the nature of the charges and the maximum penalty involved, and to

personally inform the defendant of the constitutional guarantees he is waiving by

entering a guilty plea.” State v. Martin, 8th Dist. Cuyahoga Nos. 92600 and 92601,

2010-Ohio-244, ¶ 5. Whether the trial court accepted a plea in compliance with

                                       -4-
Case No. 16-21-02


Crim.R. 11(C)(2) is subject to de novo review, based on the totality of the

circumstances. See State v. Collins, 3d Dist. Defiance Nos. 4-14-14, 4-14-15, 4-14-

16, 2015-Ohio-1886, ¶ 14.

                           Discussion of the Record

       {¶9} Here, the record demonstrates that the trial court complied with Crim.R.

11(C) and explained all of Axline’s constitutional and nonconstitutional rights

enumerated under the rule. Notably, Axline does not contend that the trial court

failed to comply with the advisement of these rights under Crim.R. 11(C). Rather,

he contends that his guilty plea was not knowing, intelligent, or voluntary because

of his lack of comprehension on the record during the advisement given by the trial

court regarding his nonconstitutional rights. On this basis, Axline argues that the

trial court erred in accepting his guilty plea.

       {¶10} Specifically, Axline cites to three instances in the plea transcript which

he claims demonstrates his confusion and miscomprehension regarding the plea

process. The first instance occurred when the trial court attempted to explain the

effect of a guilty plea on prior convictions involving ongoing supervision; the

second instance occurred during the trial court’s explanation of post-release control;

and in the third instance Axline points to a dialogue with the trial court which he

claims demonstrates his overall confusion regarding the plea procedure, in particular

his admission of guilt.


                                           -5-
Case No. 16-21-02


                                  Analysis

       {¶11} At the outset, we disagree with Axline’s contention that these portions

of the transcript demonstrate his confusion about numerous facets of the plea

process. To the contrary, these portions of the record establish that the trial court

took the necessary steps to ensure that Axline fully understood the advisements

given during the plea colloquy and to resolve any confusion on Axline’s part prior

to accepting his guilty plea. Axline’s statements at the plea hearing also

demonstrated his understanding of the process after the trial court’s clarification.

See State v. Cunningham, 6th Dist. Lucas No. L-11-1050, 2012-Ohio-1870, ¶ 26

(finding the trial court did not err in accepting the plea after appellant expressed

confusion regarding post-release control, the trial court repeated the explanation of

post-release control and the consequences of violating it in a different manner until

appellant indicated his understanding). Moreover, Axline signed a written guilty

plea affirming his understanding of his rights under Crim.R. 11.

       {¶12} In addition, we do not find Axline’s alleged inability to clearly

remember his conduct during the commission of the offense, apparently due to his

own impairment, to negate the knowing, intelligent, and voluntary nature of his

guilty plea. Rather, our review of the record reveals that Axline understood the

nature of the charges against him, and knowingly entered his plea. Furthermore,

where a defendant enters a guilty plea without asserting innocence, it is presumed


                                         -6-
Case No. 16-21-02


that the defendant understands that he has admitted guilt. State v. Griggs, 103 Ohio

St.3d 85, 2004-Ohio-4415, ¶ 19. Consequently, the totality of the circumstances

amply demonstrates that Axline subjectively understood the nature of the charge to

which he pled guilty. Therefore, we conclude the record establishes that Axline’s

guilty plea was knowing, intelligent, and voluntary, and that the trial court did not

err when it accepted the plea.

       {¶13} Accordingly, the assignment of error is overruled.

       {¶14} For all these reasons, the assignment of error is overruled and the

judgment of conviction and sentence of the Wyandot County Court of Common

Pleas is affirmed.

                                                                Judgment Affirmed

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.

/jlr




                                         -7-